Case 7:18-cr-00614-KMK Document 63-2 Filed 12/23/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, : Case No.: 7:18-cr-00614-KMK
Plaintiff,

Vv. : CERTIFICATE OF SERVICE

SIMON GOLDBRENNER, PERETZ
KLEIN, SUSAN KLEIN, BEN KLEIN,
MOSHE SCHWARTZ, SHOLEM
STEINBERG AND ARON MELBER,

Defendants.

 

I, Paul B. Brickfield, hereby certify that on December 23, 2019, ] caused to
be filed via ECF a Notice of Motion on behalf of Defendant Ben Klein, along with
a Memorandum of Law in support of same and this Certificate of Service upon

the following:

Honorable Kenneth M. Karas, U.S.D.].
United States District Court

Southern District of New York

300 Quarropas Street - Courtroom 521
White Plains, NY 10601

Assistant U.S. Attorney Michael D. Maimin
Assistant U.S. Attorney Vladislav Vainberg
Assistant U.S. Attorney Hagan Scotten
United States Attorney's Office

Southern District of New York

One St. Andrew's Plaza

New York, NY 10007
Case 7:18-cr-00614-KMK Document 63-2 Filed 12/23/19 Page 2 of 3

Jacob Laufer, Esq.
Shulamis Peltz, Esq.
Jacob Laufer, P.C.

65 Broadway, Suite 1005
New York, NY 10006

Susan R. Necheles, Esq.
Caroline M. Grosshans, Esq.
Gedalia M. Stern, Esq.

Hafetz & Necheles, LLP

10 East 40th Street, 48th Floor
New York, NY 10016

Jeremy L. Gutman, Esq.

40 Fulton Street, 23rd Floor
New York, NY 10038

Steven Y. Yurowitz, Esq.
Newman & Greenberg

950 Third Avenue, 32nd Floor
New York, NY 10022

Eric M. Creizman, Esq.

Melissa Madrigal, Esq.

Pierce, Bainbridge, Beck, Price & Hecht, LLP
277 Park Avenue, 45th Floor

New York, NY 10172

Henry E. Mazurek, Esq.
Evan L. Lipton, Esq.

Ilana Haramati, Esq.
Meister, Seelig & Fein, LLP
125 Park Avenue, 7th Floor
New York, NY 10017

I certify that the foregoing statements made by me are true. I am aware
that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.
Case 7:18-cr-00614-KMK Document 63-2 Filed 12/23/19 Page 3 of 3

Dated:

December 23, 2019

/s/ Paul B. Brickfield

 

Paul B. Brickfield, Esq.
Brickfield & Donahue

70 Grand Avenue, Suite 100
River Edge, NJ 07661

(201) 488-7707
